In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 20-991V
                                     Filed: August 13, 2021
                                         UNPUBLISHED


    MUHAMMAD JAFARY,                                             Special Master Horner
                         Petitioner,
    v.                                                           Petitioner’s Motion for Decision
                                                                 Dismissing Petition; Influenza
    SECRETARY OF HEALTH AND                                      (flu) vaccine; Necrotizing
    HUMAN SERVICES,                                              myopathy

                        Respondent.


David J. Carney, Green & Schafle, LLC, Philadelphia, PA, for petitioner.
Matthew Murphy, U.S. Department of Justice, Washington, DC, for respondent.

                                               DECISION 1

        On August 7, 2020, petitioner filed a claim under the National Childhood Vaccine
Injury Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that he suffered necrotizing
myopathy as a result of his receipt of the influenza vaccination on January 23, 2018.
(ECF No. 1.) On February 11, 2021, respondent filed his Rule 4 report, recommending
against compensation. (ECF No. 16.) On June 25, 2021, I issued a non-pdf scheduling
order directing petitioner to file an expert report in support of his claim.

        On August 12, 2021, petitioner filed a Motion for a Decision Dismissing his
Petition. (ECF No. 24.) In his motion, petitioner explains that he:

         engaged a reputable immunology/rheumatology expert to review the
         medical records and medical literature to analyze the merits of the case and
         the causal link between the vaccines and [p]etitioner’s necrotizing
         myopathy. After undertaking the efforts above and in consultation with

1
  Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
        [p]etitioner, [p]etitioner has made the decision to voluntarily withdraw his
        [p]etition for [c]ompensation.”

        (Id. at 3.)

        To receive compensation in the Vaccine Program, petitioner must prove either
(1) that he suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table
– corresponding to a covered vaccine, or (2) that he suffered an injury that was actually
caused by a covered vaccine. See §§ 13(a)(1)(A) and 11(c)(1). To satisfy his burden of
proving causation in fact, petitioner must show by preponderant evidence: “(1) a
medical theory causally connecting the vaccination and the injury; (2) a logical
sequence of cause and effect showing that the vaccination was the reason for the
injury; and (3) a showing of a proximate temporal relationship between vaccination and
injury.” Althen v. Sec’y of Health & Human Servs., 418 F.3d 1274, 1278 (Fed. Cir.
2005). The Vaccine Act, 42 U.S.C. § 300aa-13(a)(1), prohibits the undersigned from
ruling for petitioner based solely on his allegations unsubstantiated by medical records
or medical opinion.

        Petitioner’s medical records do not support his allegations by a preponderance of
the evidence and he did not file a medical opinion from an expert in support of his
allegations. Accordingly, the undersigned GRANTS petitioner’s Motion for Decision
Dismissing Petition and DISMISSES this petition for failure to establish a prima facie
case of entitlement to compensation.

                                           CONCLUSION

      This case is now DISMISSED. The clerk of the court is directed to enter
judgment in accordance with this decision. 2


IT IS SO ORDERED.

                                                                  s/Daniel T. Horner
                                                                  Daniel T. Horner
                                                                  Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.

                                                   2